DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first hard stop" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “the first [[hard]] stop”.
Claim 23 recites the limitation "the second hard stop" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “the second [[hard]] stop”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane (US 2013/0248531).
Regarding Claim 11

	Lane teaches a container lid, comprising: a container top (26) having a lid opening (36); a closure (28) coupled to the container top and movable between an open closure position (Fig. 3) in which the lid opening is open and a closed closure position (Fig. 8) in which the lid opening is closed; and a push button (32) movably coupled to the closure and configured to selectively engage the container top to selectively retain the closure in the closed closure position, the push button comprising a retention tab (110), the retention tab engaging the closure (shown at 104) to inhibit forward movement of the retention tab beyond the engagement of the retention tab with the closure, wherein the push button comprises a resilient portion (i.e. the portion that connects the push button to the retention tab) that biases the retention tab toward the closure and is resiliently deformable to selectively disengage the retention tab from the closure to allow the 

    PNG
    media_image1.png
    571
    557
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    560
    512
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    571
    443
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    560
    548
    media_image4.png
    Greyscale



Regarding Claim 13

	Lane teaches the retention tab (110) engages a rearwardly facing surface (104) of the closure (28) to inhibit forward movement of the retention tab past the rearwardly facing surface; the closure comprises a push button recess side wall (52) that at least partially defines a push button recess, the side wall comprising the rearwardly facing surface; and the push button is positioned at least partially within the push button recess, as can be seen in Fig. 8 above (Paragraph [0041]).

Regarding Claim 14

	Lane teaches the resilient portion is an arm carrying the retention tab (110); a hole (i.e. the space between projections 104) is formed in the push button recess side wall; the arm of the push button extends into the hole formed in the push button recess side wall; and the retention tab engages the push button recess side wall to inhibit forward movement of the retention tab past the rearwardly facing surface, as can be seen in the figures above (Paragraph [0041]).

Regarding Claim 15

	Lane teaches in response to application of a removal force to the retention tab (110), the arm may resiliently deform to permit alignment of the retention tab with the hole formed in the push button recess side wall to permit removal of the push button from the push button recess of the closure.

Allowable Subject Matter
Claims 1-9, 16-22, and 24 are allowed.
Claim 1 has been amended to include the previously indicated allowable subject matter of claim 10, thus rendering claim 1 and its dependents allowable.

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
Applicant argues that Lane does not teach the push button comprising a resilient portion. The Examiner respectfully disagrees. Lane teaches the push button may be made from plastic (Paragraph [0041]), which Applicant states in their specification is a resilient material. As such, the Examiner maintains the push button has a resilient portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733